TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00588-CR



                                      Derrick Hall, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
 NO. D-1-DC-08-300013, HONORABLE MELISSA YOUNG GOODWIN , JUDGE PRESIDING



                             MEMORANDUM OPINION


               Derrick Hall pleaded guilty to the offense of attempted failure to register as a

sex offender. See Tex. Code Crim. Proc. Ann. art. 62.102 (West 2006). Punishment was assessed

at six months’ imprisonment in state jail. The district court has certified that this is a plea-bargain

case, and the defendant has no right of appeal. Accordingly, we dismiss the appeal. See Tex. R.

App. P. 25.2(a)(2), (d).



                                               ____________________________________________

                                               Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed

Filed: January 28, 2009

Do Not Publish